ON MOTION FOR ASSESSMENT OF PENALTY AND ALLOWANCE OF ATTORNEY FEES
The judgment in this case having been affirmed (See234 P. 515), the respondents upon the appeal, plaintiffs below, have filed a motion for an order assessing penalty and allowing attorney's fees in the cause upon the ground that there was no just cause for the appeal; said motion being made under Section 6372, Comp. Stat. 1920. That section provides that when, "in any such case," the judgment or final order of the district court is affirmed, there shall be taxed, as part of the costs, a reasonable fee, to be fixed by the court, not less than twenty-five, nor more than three hundred, dollars, to the counsel of defendant in error; and the court shall adjudge to the defendant in error damages in such sum as may be reasonable, not exceeding five hundred dollars, unless the judgment or final order of the district court directs the payment of the money, and execution thereof was stayed in such proceeding in error in the supreme court, when in lieu of such penalty it shall bear additional interest at a rate not exceeding five per centum per annum for the time in which it was stayed, to be ascertained and awarded by the court; but if the supreme court certify in its judgment that there was reasonable cause for the proceeding in error, neither such fee, nor additional interest, nor penalty, shall be taxed, adjudged, or awarded.
That section was a part of the statutes before the adoption of the direct appeal statute of 1917, and when the only method of invoking the appellate jurisdiction of this court was by proceedings in error. But we do not feel called upon to decide, upon this motion, whether the provisions of the section apply partially or at all to a proceeding brought to this court under the direct appeal statute, as *Page 459 
the present case was. For it has already been certified in the order of this court disposing of the case upon the appeal that there was reasonable cause therefor; and we are of the opinion that there was reasonable cause for the appeal. That would render the provisions of the section inoperative, if it should be held to apply to a proceeding brought here by direct appeal. The motion will therefore be denied, and the costs of the motion will be taxed against the respondents on the appeal.
Motion Denied.
BLUME and KIMBALL, JJ., concur.